﻿At the outset, Sir, allow me
to join with earlier speakers in congratulating Mr. Razali
Ismail on his election as President of the General
Assembly at its fifty-first session. His election is
unquestionably a recognition of the role that his country
has been playing in advancing the ideals of our
Organization. It is also a great honour, and a personal
tribute to his well-known experience as a diplomat. We
wish him every success in his work during this session.
We are aware of the substantial number of topics for
discussion during this session, and their subject matter.
First, however, I wish to discharge the duty given me by
the President of the Republic of Equatorial Guinea, His
Excellency Obiang Nguema Mbasogo, and convey to the
representatives of the friendly countries meeting here
today his greetings and wishes for success in their work
during this session.
A rapid review of our agenda reveals that many of
the issues go to the heart and central purposes of the
United Nations. However, it is also true that most of them
have been the subject of broad-ranging and thorough
debate at many other sessions of the Assembly. To avoid
repetition, therefore, I shall briefly sum up my country’s
position on these main issues.
During the past 50 years the United Nations has
constantly worked to heighten the awareness of the
12


international community and the conscience of the world
with respect to international peace and stability, justice,
equality and development throughout the world. We do not
wish to sound pessimistic, but this session of the Assembly
is taking place in a context of great uncertainty. Some are
even questioning whether the United Nations still has the
ability to contribute to solving the problems that have arisen
on a daily basis in recent years. For this reason, the first
problem that we must face is whether what we have been
building over the past 50 years is valid when tackling these
issues. For Equatorial Guinea, the answer is “yes” in
principle. However, we must also acknowledge that the
system we invented 50 years ago must be adapted to
current realities.
Apart from considering the various options for
reforming the United Nations system, we must ask
ourselves seriously whether we are prepared to provide the
Organization with the legal machinery to make its important
decision-making bodies — the General Assembly and
Security Council — more democratic. My country believes
that the credibility of the United Nations is at stake. We
have within our grasp an opportunity to make the United
Nations the centre for the global harmonization of our
endeavours to achieve the common purposes articulated in
the Charter. When making decisions that affect all the
countries in our Organization, therefore, the necessary
consensus must prevail for us to find appropriate solutions.
Given this belief, I wish to make a modest contribution on
certain issues that we consider vital to the Organization.
Reform of the Security Council is an extremely
important and complex issue, which calls for very careful
thought. Equatorial Guinea is in favour of establishing
machinery to allow for broad consensus in the decisions
taken by that body. We therefore support the arguments of
those who believe that there is a need for an increase in the
number of permanent and non-permanent members of the
Security Council.
We believe that, as others have said, exercise of the
veto should evolve towards mechanisms that will make its
use more objective. The United Nations should also keep in
mind the fact that the cooperation that will make
sustainable economic development possible in the
developing countries is not just an option; it is an
imperative, if we wish to eradicate the poverty and
destitution that breed violence and socio-political instability
in many countries and regions of the world.
Present-day Equatorial Guinea has learnt the hard
lesson of what it means to live in democracy and pluralism
in a difficult socio-economic climate. Therefore, we
believe that the preservation of peace and stability and the
fostering of democracy are closely linked to the right of
all the world’s peoples to development.
For that reason, Equatorial Guinea is concerned
about the fate that the resolutions adopted at four
important world summit meetings of recent years — the
United Nations Conference on Environment and
Development at Rio de Janeiro, the World Summit for
Social Development at Copenhagen, the Fourth World
Conference on Women at Beijing and the World Summit
for Children at New York — can expect at the hands of
the international community. Are we once more going to
fail to fulfil the hopes of our peoples, who had rejoiced
to see the Organization take such salutary initiatives? The
debt problem remains unresolved, although timid steps
have recently been taken by the World Bank and the
International Monetary Fund.
Where my country’s domestic affairs are concerned,
we are building a participatory democracy founded on the
people, by the people and for the people. Thus, our
development policy is concentrated on the welfare of our
citizens. Indeed, within that approach the Government of
Equatorial Guinea is pursuing a programme to promote
human rights, with the technical and financial assistance
of the United Nations Centre for Human Rights. In this
connection, a number of courses and seminars are being
offered for public order and security personnel as well as
for administrative and judicial authorities responsible for
law and order.
We are daily and progressively enhancing the degree
of democratization of State political structures at the rural
community, municipal, parliamentary and governmental
levels to facilitate transition.
In the economic sphere our efforts are directed to
reforms that will be an impetus to sustainable
development that can improve the standard of living of
our population. Nevertheless, we must note here my
country’s concern at a trend in the international
community to erect barriers that hinder the efforts being
made by many developing countries to harness the
resources needed for development.
In recent years, in fact, we have witnessed a
contradictory phenomenon: on the pretext of calling for
the restoration of unquestioned principles of democracy
and respect for human rights, many developing peoples
are being deprived of the resources that will enable them
13


to meet their basic needs. The donor community must, once
and for all, learn to distinguish between the demands of
certain selfish political interests and the aspirations of
peoples to freedom, democracy and development.
In the case of Equatorial Guinea, our aspirations to
consolidate a State based on the rule of law, democracy and
development are held hostage to certain intransigent and
radical political groups that are deliberately flooding the
international community with disinformation that runs
counter to my country’s present-day socio-political realities.
For a number of years now, either out of ignorance or
because of vested interests, the donor community has
wielded the weapon of economic blockade, which has made
it impossible to establish democracy on a sure footing in a
number of countries.
However, we are pleased to inform the Assembly that
our ideals of peace, republican order and healthy social
coexistence have enabled Equatorial Guinea today to attract
world interest. Foreign investment is increasing at a rapid
rate, cooperation with friendly countries and international
economic institutions is growing and economic growth will
exceed 7 per cent by the end of this year. We believe that
ultimately Equatorial Guinea will be able to lay the
foundation for the country’s overall development in all
areas.
We would therefore like to take this opportunity to
appeal to the international community gathered here to
judge Equatorial Guinea by what is actually happening
there, and thus to confirm the objective reality of our
movement towards progress and prosperity.













